 

EXHIBIT 10.01

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT made as of this ___ day of ____________, 201_, between
Tonix Pharmaceuticals Holding Corp., a Nevada corporation (the “Company”), and
the undersigned (the “Subscriber”).

WHEREAS, pursuant to a Confidential Private Placement Memorandum dated November
16, 2011 (the “PPM”), the Company is offering in a private placement (the
“Offering”) to accredited investors a minimum of 160 Units (the “Minimum
Offering”) and a maximum of 400 Units (the “Maximum Offering”), plus up to an
additional 80 Units to cover over-allotments, at a purchase price of $25,000 per
Unit, with each Unit (the “Units”) consisting of 25,000 shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), one five-year
detachable Class A warrant (the “Class A Warrant”) to purchase 25,000 shares of
Common Stock with an exercise price of $1.25 per share and one non-detachable
Class B warrant (the “Class B Warrant”) to purchase up to 25,000 shares of
Common Stock upon the occurrence of certain events, with an exercise price of
$0.01 per share (the Class A Warrant and Class B Warrant are collectively
referred to as the “Warrants”); and

WHEREAS, the holders of the Debentures (as hereinafter defined) are entitled to
exchange their Debentures for Units in this Offering (the “Exchanged
Debentures”). The Exchanged Debentures will count towards the Minimum and
Maximum Offering. In October and November 2011, the Company issued secured
convertible debentures (the “Debentures”) in the principal face amount of
$2,075,000 for aggregate cash proceeds of $1,575,000 and the exchange of
$500,000 in previously issued promissory notes of the Company’s wholly-owned
subsidiary, to accredited investors in private placement transactions pursuant
to Rule 506 of Regulation D and to non-U.S. Persons pursuant to Regulation S;
and

WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

  I. SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

 

1.1          Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company such
number of Units set forth upon the signature page hereof, at a price equal to
$25,000 per Unit, and the Company agrees to sell such to the Subscriber for said
purchase price, subject to the Company’s right to sell to the Subscriber such
lesser number of (or no) Units as the Company may, in its sole discretion, deem
necessary or desirable. The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached as
Exhibit G to the PPM or by check payable to Signature Bank, as escrow agent for
Tonix Pharmaceuticals Holding Corp. (or for holders of the Debentures, by
delivering the original Debenture to counsel to the Company). 

 

 

 



1.2          The Subscriber recognizes that the purchase of Units involves a
high degree of risk in that (i) an investment in the Company is highly
speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Units; (ii) the
Units are not registered under the Securities Act of 1933, as amended (the
“Act”), or any state securities law; (iii) there is no trading market for the
Units, none is likely ever to develop, and the Subscriber may not be able to
liquidate his, her or its investment; (iv) transferability of the Units is
extremely limited; and (v) an investor could suffer the loss of his, her or its
entire investment.

1.3          The Subscriber is an “accredited investor,” as such term in defined
in Rule 501 of Regulation D promulgated under the Act, and the Subscriber is
able to bear the economic risk of an investment in the Units.

1.4          The Subscriber has prior investment experience (including
investment in non-listed and non-registered securities), and has read and
evaluated, or has employed the services of an investment advisor, attorney or
accountant to read and evaluate, all of the documents furnished or made
available by the Company to the Subscriber and to all other prospective
investors in the Units, including the PPM, as well as the merits and risks of
such an investment by the Subscriber. The Subscriber’s overall commitment to
investments which are not readily marketable is not disproportionate to the
Subscriber’s net worth, and the Subscriber’s investment in the Units will not
cause such overall commitment to become excessive. The Subscriber, if an
individual, has adequate means of providing for his or her current needs and
personal and family contingencies and has no need for liquidity in his or her
investment in the Units. The Subscriber is financially able to bear the economic
risk of this investment, including the ability to afford holding the Units for
an indefinite period or a complete loss of this investment.

1.5          The Subscriber acknowledges receipt and careful review of the PPM,
all supplements to the PPM, and all other documents furnished in connection with
this transaction by the Company, including but not limited to the exhibits to
the PPM (collectively, the “Offering Documents”), and has been furnished by the
Company during the course of this transaction with all information regarding the
Company which the Subscriber has requested or desires to know; and the
Subscriber has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning the terms and conditions of the Offering, and any additional
information which the Subscriber has requested. The Subscriber has not relied on
any statements made or information provided by any placement agent retained by
the Company in connection with this Offering.

1.6          The Subscriber acknowledges that the purchase of the Units may
involve tax consequences to the Subscriber and that the contents of the Offering
Documents do not contain tax advice. The Subscriber acknowledges that the
Subscriber must retain his, her or its own professional advisors to evaluate the
tax and other consequences to the Subscriber of an investment in the Units. The
Subscriber acknowledges that it is the responsibility of the Subscriber to
determine the appropriateness and the merits of a corporate entity to own the
Subscriber’s Units and the corporate structure of such entity.

2

 

 

 

1.7          The Subscriber acknowledges that this Offering has not been
reviewed by the Securities and Exchange Commission (the “SEC”) or any state
securities commission, and that no federal or state agency has made any finding
or determination regarding the fairness or merits of the Offering. The
Subscriber represents that the Units are being purchased for his, her or its own
account, for investment only, and not with a view toward distribution or resale
to others. The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.

1.8          Except as set forth in the Registration Rights Agreement (as
defined in the PPM), the Subscriber understands that they will not be able to
resell the Units, the Common Stock, the Warrants and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) until all of the
conditions under Rule 144 have been satisfied however there can be no assurance
that the conditions necessary to permit such sales under Rule 144 will ever be
satisfied. The Subscriber understands that the Company is under no obligation to
comply with the conditions of Rule 144 or take any other action necessary in
order to make available any exemption from registration for the sale of the
Units or the Common Stock and Warrants comprising the Units or the Warrant
Shares.

1.9          The Subscriber understands that the Units have not been registered
under the Act by reason of a claimed exemption under the provisions of the Act
which depends, in part, upon his, her or its investment intention. In this
connection, the Subscriber understands that it is the position of the SEC that
the statutory basis for such exemption would not be present if his, her or its
representation merely meant that his, her or its present intention was to hold
such securities for a short period, such as the capital gains period of tax
statutes, for a deferred sale, for a market rise, assuming that a market
develops, or for any other fixed period. The Subscriber realizes that, in the
view of the SEC, a purchase now with an intent to resell would represent a
purchase with an intent inconsistent with his, her or its representation to the
Company and the SEC might regard such a sale or disposition as a deferred sale,
for which such exemption is not available.

1.10        The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Common Stock or the Warrants
stating that such securities have not been registered under the Act and setting
forth or referring to the restrictions on transferability and sale thereof.

1.11        The Subscriber understands that the Company will review and rely on
this Subscription Agreement without making any independent investigation; and it
is agreed that the Company reserves the unrestricted right to reject or limit
any subscription and to withdraw the Offering at any time.

1.12        The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Subscription Agreement is the undersigned’s
principal residence, if the Subscriber is an individual, or its principal
business address if it is a corporation or other entity.

1.13        The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.

 

3

 

 

1.14        The Subscriber understands that, pursuant to the terms of the
Offering as set forth in the PPM, the Company must receive subscriptions for 160
Units for an aggregate purchase price of $4,000,000 in order to close on the
sale of any Units (and that the exchange of Debentures will count towards such
Minimum Offering) and that persons affiliated with the Company or its
consultants, advisors, or placement agents may subscribe for Units, in which
case the Company may accept subscriptions from such affiliated parties in order
to reach the Minimum Offering; and that, accordingly, no investor should
conclude that achieving the Minimum Offering is the result of any independent
assessment of the merits or advantages of the Offering or the Company made by
Subscribers in the Minimum Offering.

1.15        The Subscriber hereby represents that, except as expressly set forth
in the Offering Documents, no representations or warranties have been made to
the Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.

1.16        The Subscriber hereby represents that all information provided by
the Subscriber in the Investor Questionnaire attached as Exhibit E to the PPM is
true and accurate in all respects, and the Subscriber acknowledges that the
Company will be relying on such information to its possible detriment in
deciding whether the Company can sell these securities to the Subscriber without
giving rise to the loss of the exemption from registration under applicable
securities laws.

1.17        The Subscriber hereby acknowledges and agrees that once the Minimum
Offering amount is received by the Company, no further approval will be required
for the Company to consummate a closing.

1.18        The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Units by the Company (or an authorized agent or
representative thereof) with whom the Subscriber had a prior substantial
pre-existing relationship and (ii) no Units were offered or sold to it by means
of any form of general solicitation or general advertising, and in connection
therewith, the Subscriber did not (A) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising.

 

1.19        Each Subscriber who is exchanging Debentures in this Offering
represents and warrants to the Company, with the intent that the Company will
rely thereon in accepting this Subscription, that Subscriber owns and holds,
beneficially and of record, the entire right, title, and interest in and to the
Debentures (including, without limitation, accrued and unpaid interest thereon)
set forth on the Signature Page attached hereto, free and clear of all rights
and Encumbrances (as defined below).  Subscriber has full power and authority to
transfer and dispose of the Debenture (including, without limitation, accrued
and unpaid interest thereon) set forth on the Signature Page attached hereto,
free and clear of any right or Encumbrance other than restrictions under the
Securities Act and applicable state securities laws.  Other than the
transactions contemplated by this Subscription, there is no outstanding vote,
plan, pending proposal, or other right of any person to acquire all or any of
the Debenture set forth on the Signature Page attached hereto. “Encumbrances”
shall mean any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Subscription) to grant or submit to any of the foregoing in the future.

 



4

 

 

  II. REPRESENTATIONS BY THE COMPANY

 

(a)          The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada and has the corporate
power to conduct the business which it conducts and proposes to conduct.

(b)          The execution, delivery and performance of this Subscription
Agreement by the Company have been duly authorized by the Company and all other
corporate action required to authorize and consummate the offer and sale of the
Units has been duly taken and approved.

(c)          The Units and the Warrants have been duly and validly authorized
and will be duly and validly issued at closing of the Offering, and constitute
legal, valid and binding obligations of the Company. The Common Stock and the
Warrants Shares have been duly and validly authorized and, when issued at the
closing or upon exercise of and in accordance with the Warrants, will be validly
issued, fully paid and non-assessable.

(d)          The Company has obtained, all licenses, permits and other
governmental authorizations necessary for the conduct of its business, except
where the failure to so obtain such licenses, permits and authorizations would
not have a material adverse effect on the Company. Such licenses, permits and
other governmental authorizations which have been obtained are in full force and
effect, except where the failure to be so would not have a material adverse
effect on the Company, and the Company is in all material respects complying
therewith.

(e)          The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company.

(f)          The Company is not in violation of or default under, nor will the
execution and delivery of this Subscription Agreement or the issuance of the
Units, Common Stock, Warrants and Warrant Shares, or the consummation of the
transactions herein contemplated, result in a violation of, or constitute a
default under, the Company’s Certificate of Incorporation or By-laws, any
material obligations, agreements, covenants or conditions contained in any bond,
debenture, note or other evidence of indebtedness or in any material contract,
indenture, mortgage, loan agreement, lease, joint venture or other agreement or
instrument to which the Company is a party or by which it or any of its
properties may be bound or any material order, rule, regulation, writ,
injunction, or decree of any government, governmental instrumentality or court,
domestic or foreign. 

5

 

 

(g)          The Company owns, is licensed or otherwise has adequate rights to
use Company technology (including but not limited to patented, patentable and
unpatented inventions and unpatentable proprietary or confidential information,
systems or procedures), designs, processes, trademarks, trade secrets, know how,
copyrights and other works of authorship, computer programs and technical data
and information that are or could reasonably be expected to be material to its
business as currently conducted or proposed to be conducted or to the
development, manufacture, operation and sale of any products and services sold
or proposed to be sold by any of the Company (collectively, the “Intellectual
Property”). The Company has not received any threat of or notice of infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property. Except as set forth in the Offering Documents, the Company is not
obligated or under any liability whatsoever to make any material payment by way
of royalties, fees or otherwise to any owner or licensee of, or other claimant
to, any Intellectual Property, with respect to the use thereof or in connection
with the conduct of its businesses or otherwise. The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of the Intellectual Property in all material aspects, including, but not limited
to complying with all duty of disclosure requirements before the U.S. Patent and
Trademark Office and any other non-U.S. Patent Offices as appropriate, and has
no reason to believe that such Intellectual Property is not or, if not yet
patented or registered, would not be, valid and enforceable against an
unauthorized user.

(h)          No consent, approval, authorization or order of, or any filing or
declaration with, any court or governmental agency or body is required in
connection with the authorization, issuance, transfer, sale or delivery of the
Common Stock by the Company, in connection with the execution, delivery and
performance of this Agreement by the Company.

(i)          The Offering Documents and each of the Company’s reports and
filings filed with the Securities and Exchange Commission are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. No statement, representation, warranty or covenant made by
the Company in this Agreement or made in any certificate or document required by
this Agreement was or will be, when made, inaccurate, untrue or incorrect. All
statistical or market-related data included in the Offering Documents are based
on or derived from sources that the Company believes to be reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources to the extent required.

  III. COVENANTS BY THE COMPANY

 

3.1          Until the earlier of (i) twelve (12) months following the Closing
Date (as defined in the PPM) or (ii) such date that there is an effective
registration statement on file with the SEC covering the resale of all of the
shares of Common Stock issued in the Offering and all shares of Common Stock
issuable upon exercise of the Warrants issued in the Offering, in the event that
the Company issues or sells any shares of Common Stock or any Common Stock
Equivalents (as defined below) pursuant to which shares of Common Stock may be
acquired at a price less than $1.00 per share, then the Company shall promptly
issue additional shares of Common Stock to the Subscriber in an amount
sufficient that the subscription price paid hereunder, when divided by the total
number of shares issued will result in an actual price paid per share of Common
Stock hereunder equal to such lower price (this is intended to be a “full
ratchet” adjustment). Such adjustment shall be made successively whenever such
an issuance is made. Notwithstanding the foregoing, this Section 3.1 shall not
apply in respect of an Exempt Issuance (as defined below). 

6

 

 

3.2          For purposes of this Agreement, (i) “Common Stock Equivalents”
means any securities of the Company or any of its subsidiaries which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock and (ii) “Exempt Issuance” means the issuance of (a) shares of Common
Stock or options to employees, officers, directors, or consultants of the
Company in compliance with Section 3.3 below and pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established, (b) securities upon the
exercise or exchange of or conversion of any securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities; and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a person which is either an owner of, or an entity that is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

3.3          Absent a prior determination by a majority of the non-employee
directors of the Company that it is in the Company’s best interest or pursuant
to any obligation in existence on the date of this Agreement (provided that such
obligations have not been amended since the date of this Agreement) , for a
period of 12 months following the closing of the Offering, the Company shall not
(i) issue or grant more than an aggregate of 4,000,000 options, warrants or
shares of common stock (subject to appropriate adjustments for any stock
dividend, stock split, stock combination, reclassification or similar
transaction) to any employees, officers, directors, or consultants of the
Company or (ii) issue any options having an exercise price that is less than
$1.00 per share (subject to appropriate adjustments for any stock dividend,
stock split, stock combination, reclassification or similar transaction).

  IV. TERMS OF SUBSCRIPTION

 

4.1          Subject to Section 4.2 hereof, the subscription period will begin
as of the date of the PPM and will terminate at 11:59 PM Eastern Time, on the
earlier of the date on which the Maximum Offering is sold or the Offering is
terminated by the Company (the “Termination Date”). The minimum subscription
amount is $25,000, although the Company may, in its discretion, accept
subscriptions for less than $25,000. 

7

 



4.2          The Subscriber shall effect a wire transfer in the full amount of
the purchase price for the Units to the Company’s escrow account in accordance
with the wire instructions attached as Exhibit G to the PPM or shall deliver a
check in payment of the purchase price for the Units.

4.3          Pending the sale of the Units, all funds (or Debentures) paid
hereunder shall be deposited by the Company in escrow with the Company’s escrow
agent, which funds (or Debentures) shall be held and distributed pursuant to an
Escrow Agreement, the form of which is attached as Exhibit F to the PPM. If the
Company shall not have obtained subscriptions (including this subscription) for
the Minimum Offering on or before the Termination Date (as such date may be
extended by the Company and Placement Agent), then this subscription shall be
void and all funds (or Debentures) paid hereunder by the Subscriber shall be
promptly returned without interest to the Subscriber, to the same account from
which the funds were drawn (or address from which Debentures were received). If
subscriptions are received and accepted and payment tendered for the Minimum
Offering on or prior to the Termination Date, then all subscription proceeds
(less fees and expenses) shall be paid over to the Company within ten (10) days
thereafter or such earlier date that is one business day after the amount of
good funds in escrow equals or exceeds $4,000,000. In such event, sales of the
Units may continue thereafter until the earlier of the date on which the Maximum
Offering is sold and the Termination Date, with subsequent releases of funds
from time to time at the discretion of the Company.

4.4          The Subscriber hereby authorizes and directs the Company and its
escrow agent to deliver any certificates or other written instruments
representing the Units, and/or its underlying securities to be issued to such
Subscriber pursuant to this Subscription Agreement to the address indicated on
the signature page hereof.

4.5          The Subscriber hereby authorizes and directs the Company and its
escrow agent to return (i) any funds, without interest, for unaccepted
subscriptions to the same account from which the funds were drawn or (ii) any
Debentures, for unaccepted subscriptions to the address from which the
Debentures were received.

4.6          If the Subscriber is not a United States person, such Subscriber
shall immediately notify the Company and the Subscriber hereby represents that
the Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Subscription Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. Such Subscriber’s subscription and payment for,
and continued beneficial ownership of, the Units will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction. 

8

 



  V. MISCELLANEOUS

 

5.1          Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by reputable overnight courier, facsimile
(with receipt of confirmation) or registered or certified mail, return receipt
requested, addressed to the Company, at Tonix Pharmaceuticals Holding Corp., 509
Madison Avenue, Suite 306, New York, New York 10022, Attention: Seth Lederman,
facsimile: (212) 923-5700, and to the Subscriber at the address or facsimile
number indicated on the signature page hereof. Notices shall be deemed to have
been given on the date when mailed or sent by facsimile transmission or
overnight courier, except notices of change of address, which shall be deemed to
have been given when received.

5.2          This Subscription Agreement shall not be changed, modified or
amended except by a writing signed by both (a) the Company and (b) subscribers
in the Offering holding a majority of the Units issued in the Offering.

5.3          This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Subscription Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

5.4          Notwithstanding the place where this Subscription Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be construed in accordance with and governed
by the laws of the State of New York. The parties hereby agree that any dispute
which may arise between them arising out of or in connection with this
Subscription Agreement shall be adjudicated only before a Federal court located
in New York, New York and they hereby submit to the exclusive jurisdiction of
the federal courts located in New York, New York with respect to any action or
legal proceeding commenced by any party, and irrevocably waive any objection
they now or hereafter may have respecting the venue of any such action or
proceeding brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Subscription Agreement or
any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other.

5.5          This Subscription Agreement may be executed in counterparts. Upon
the execution and delivery of this Subscription Agreement by the Subscriber,
this Subscription Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Units as herein provided; subject, however, to
the right hereby reserved by the Company to (i) enter into the same agreements
with other subscribers, (ii) add and/or delete other persons as subscribers and
(iii) reduce the amount of or reject any subscription.

5.6          The holding of any provision of this Subscription Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Subscription Agreement, which shall remain in full
force and effect. 

9

 



5.7          It is agreed that a waiver by either party of a breach of any
provision of this Subscription Agreement shall not operate or be construed as a
waiver of any subsequent breach by that same party.

5.8          The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further actions as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement. 

[Signature Pages Follow] 

10

 

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above. 

__________________________ X $25,000 for each Unit = $_____________________.
Number of Units subscribed for   Aggregate Purchase Price

 

Payment for Units shall be by (Please Check All that Apply):

 

1. ___

Wire Transfer or Check

      2. ___ Exchange of Debenture on a dollar-for-dollar basis of, in the
principal face amount of $_____________

 

Manner in which Title is to be held (Please Check One):

 

1. ___ Individual 7. ___

Trust/Estate/Pension or Profit Sharing Plan

Date Opened:______________

2. ___ Joint Tenants with Right of Survivorship 8. ___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

            3. ___ Community Property 9. ___ Married with Separate Property    
        4. ___ Tenants in Common 10. ___ Keogh             5. ___
Corporation/Partnership/ Limited Liability Company 11. ___ Tenants by the
Entirety             6. ___ IRA 12. ___ Foundation described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended.

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:

• INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE A-10

• SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE A-11 

11

 

 

EXECUTION BY NATURAL PERSONS

  Exact Name in Which Title is to be Held

 

      Name (Please Print)   Name of Additional Subscriber             Residence:
Number and Street   Address of Additional Subscriber             City, State and
Zip Code   City, State and Zip Code             Social Security Number   Social
Security Number             Telephone Number   Telephone Number             Fax
Number (if available)   Fax Number (if available)             E-Mail (if
available)   E-Mail (if available)             (Signature)   (Signature of
Additional Subscriber)

 

  ACCEPTED this ___ day of _________ 201_, on behalf of Tonix Pharmaceuticals
Holding Corp.         By:       Name:     Title:

 

12

 



 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, Trust, Etc.)

 

  Name of Entity (Please Print) Date of Incorporation or Organization:   State
of Principal Office:

 

Federal Taxpayer Identification Number:  

 

    Office Address       City, State and Zip Code       Telephone Number      
Fax Number (if available)       E-Mail (if available)  

 

[seal]     By:           Name: Attest:       Title: (If Entity is a Corporation)
     

 

*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:       The undersigned
FINRA member firm acknowledges receipt of the notice required by Rule 3050 of
the FINRA Conduct Rules  

 

    ACCEPTED this ____ day of __________ 201_, on behalf Name of FINRA Firm   of
Tonix Pharmaceuticals Holding Corp.    

 

By:     By:     Name:     Name:   Title:     Title:



 



13

